DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 13 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 13 and 14 recite the limitation "the organic ink printed decoration" in claim 1 or 11 but there is insufficient antecedent basis for this limitation in the claim as no “printed” step is previously claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary (US Pub 20150251377) in view of (5,914,178).
Regarding claims 1, 3-6, 8, 11, 14-17 and 19: Cleary teaches a decorated laminate comprising an outer ply of un-strengthened (soda-lime, etc.) glass which can have a thickness of 2.1mm, an inner ply of chemically strengthened (ion exchanged) glass which can have a thickness of 0.7mm and a polymer (PVB) interlayer which can have a thickness of 0.76 in between the glasses (0057, 0069, 0070, 0083). The interlayer can include a tinting layer (decoration) disposed on all or portions of the interlayer (0057, 0069, 0079) which is indicative that the layer will be disposed between and on the interlayer and at least one of the glass plies.
	Cleary does not explicitly recite the tinting layer being an “organic ink”, however, Cleary does not limit their tinting layer composition and instead, only generally teach a glass laminate comprising first and second glass plies bonded with an interlayer having a tint layer thereon and the laminate can be used as an automotive windshield. 
	As Sol, who similarly teaches a laminate comprising first and second glass plies bonded with an interlayer having a tint layer thereon and the laminate can be used as an automotive windshield, discloses that it is desirable to make such a tint layer using a curable organic ink wherein the layer can be placed on any internal face of a sheet within the laminate, including on an interior glass surface between the glass and interlayer (see Figure 4) to obtain a tinted periphery around an automobile windshield (see Col. 2-5 and Figure 1), it would have been obvious to one having ordinary skill at the time of invention to modify Cleary to include their tint layer being a curable organic ink wherein their layer can be placed on any internal face of a sheet within the laminate, 
	Cleary does not explicitly discloses their laminate having the claimed stone impact resistance property, however, given that Cleary’s laminate has the same structure claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112).  
Regarding claim 7 and 18: A vehicle can have their decorated laminate (see automotive windshield teaching in par. 0084). 
Regarding claim 12: Given that the outer ply is not strengthened and the inner ply is strengthened, one having ordinary skill would reasonably conclude the outer ply to have less surface compressive stress than that of the inner ply. 
Regarding claims 9 and 10: Cleary also teaches a method of making their laminate comprising combining the nonstrengthened glass, the interlayer with the tinting layer (decoration) and the chemically strengthened glass and then applying heat and pressure to form the laminate (see 0057). 

Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary (US Pub 20150251377) and (5,914,178) as applied to claim 1 above, or alternatively, in further view of Dixon (US 20160075111).
As discussed above, Cleary teaches the invention of claim 1 and 11 but fails to teach the specific thickness of their organic ink decoration. However, it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Cleary teaches the general conditions of the claim and although they may not recite the thickness, as it is well known in the art that adjusting thickness changes properties such as strength, etc., it would have been obvious to one having ordinary skill at the time of invention to adjust the thickness as desired to obtain desirable properties.
Alternatively, it is noted that the organic ink decoration in Cleary is being used as a tinting layer in the periphery around an automobile windshield. As it is well known in the art that tinting layers in the periphery around an automobile windshield can be made to have thicknesses of 5-25micron (see Figures and 0049 in Dixon for example), it would have been obvious to one having ordinary skill at the time of invention to modify Cleary to include making their tinting layer 5-25micron to obtain a desirable periphery tinting. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784